Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed July 18, 2022 has been entered and made of record. Claims 1 and 10 have been amended. By this amendment, claims 1-18 are currently pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Golston et al, (US-PGPUB 2018/0251122) in view of Torabi et al, (US-PGPUB 2021/0402942); and further in view of Jiwani et al, (US-PGPUB 2020/0166929).

In regards to claim 1, Golston discloses a method of describing a temporal 
event, comprising: 
receiving a video cameras and sensors. Further, Par. 0039, discloses that the image obtainer (114) may obtain one or more images (e.g., digital images, image frames), and Par. 0063, the sensor data analyzer 138 may analyze image data to determine an activity (e.g., an activity engaged in by an occupant, such as reading, sleeping, listening to music, watching a video, working, talking on a phone, talking with another occupant, etc.), [i.e., implicitly receiving a video sequence of the events recorded by an in-cabin camera of a vehicle, based on monitoring the entire in-car cabin, “in cabin of the vehicle”, with an array of cameras and analyzing the image data by the data analyzer 138]);
extracting at least one physical characteristic of an at least one occupant within the video cameras and sensors. Further, Par. 0063, the sensor data analyzer 138 may analyze image data to determine an occupant status; and Par. 0065, discloses some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions (e.g., fear, discomfort, annoyance, etc.), “at least one physical characteristic”, [i.e., extracting at least one physical characteristic of an at least one occupant within the video images, implicitly recorded by an in-cabin camera, “array of cameras”]. Also, Par. 0056, discloses the location sensor, which may indicate the location, “at least one physical characteristic”, of an occupant, within the video images); 
extracting at least one action of the at least one occupant within the video cameras and sensors. Further, Par. 0065, detecting occupant state of awareness of driving events (e.g., busy browsing phone or sleeping, etc.), gait, body motion, posture, face/body temperature, and/or other signs (e.g., leaning away from traffic, shivering, signs of claustrophobia, etc.), “at least one action of the at least one occupant”, [i.e., extracting at least one action of the at least one occupant within the video images based on detecting occupant state of awareness of driving events, by implicitly monitoring entire in-car cabin with an array of cameras, “video images recorded by an in-cabin camera”]). See also, Par. 0070, the analyzer 118 may perform computer vision analysis on the image data comprising scene understanding, emotion detection, comfort level detection, anxiety level detection, “action of the occupant”, [i.e., implicitly extracting at least one action, “emotions”, of the at least one occupant within the video sequence]);
extracting at least one interaction of the at least one occupant with a secondary occupant within the video cameras and sensors. Further, Par. 0063, determining an occupant status comprising an activity engaged in by an occupant, such as talking, “at least one interaction”, with another occupant, [implicitly based on the monitoring the entire in-car cabin with an array of cameras, “recorded by an in-cabin camera”])
determining a safety level of the temporal event within a vehicle based on the at least one It)action and the at least one interaction, (see at least: Par. 0063-0064, determining an occupant status comprising determining a safety level (e.g., whether an occupant's safety is threatened (by another occupant, by a person outside of the vehicle, by another vehicle, etc., for example), [i.e., determining a safety level of the temporal event within a vehicle based implicitly on interaction with another occupant]).
Golston does not expressly disclose the video sequence of the temporal event; and describing the at least one physical characteristic of the at least one occupant and the at least one action and the at least one interaction of the at least one occupant.
However, Torabi et al discloses receiving a video sequence of the temporal event recorded by an in-cabin camera of a vehicle, (“from multiple embodiments”, see at least: Par. 0025-0027, system 100 for accurately identifying driver and passenger in-cabin activities. Further, Par. 0085, Fig. 9,  method 900 for performing actions based on an activity of an occupant within a vehicle, involving receiving by the DNN, image data representative of a temporal sequence of images over a time window captured using a camera having a field of view of an interior of a vehicle including an occupant, [i.e., implicitly receiving a video sequence of the temporal event recorded by an in-cabin camera of a vehicle])
Golston and Torabi are combinable because they are both concerned with monitoring occupants of vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Golston, to using a camera having a field of view of an interior of a vehicle including an occupant, as though by Torabi, in order to accurately identifying driver and passenger in-cabin activities, (Torabi, Par. 0025)
The combine teaching Golston and Torabi as whole does not expressly disclose describing the at least one physical characteristic of the at least one occupant and the at least one action and the at least one interaction of the at least one occupant.
Jiwani discloses describing the at least one physical characteristic of the at least one occupant and the at least one action and the at least one interaction of the at least one occupant, (see at least: Par. 0016, tracking a passenger of the environment of vehicle of FIG. 1. Further, Par. 0033, generating metadata that describes and provides information about data, such as location data, “at least one physical characteristic”, and argument data, “at least one interaction of the at least one occupant”)
Golston and Torabi and Jiwani are combinable because they are all concerned with monitoring occupants of vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston and Torabi, to generate the metadata, as though by Jiwani, in order to describe and provide information about location data, and argument data of passenger within the environment of vehicle, (Jiwani, Par. 0033)

In regards to claim 2, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.
Golston further discloses where the at least one physical characteristic of the at least one occupant includes a location, (see at least: Par. 0056, location sensor may indicate the location).

In regards to claim 4, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.
Golston further discloses wherein the at least one physical characteristic of the at least one occupant includes at least one emotional state, (see at least: Par. 0070, the analyzer 118 may perform computer vision analysis on the image data comprising scene understanding, emotion detection, “at least one emotional state”)

In regards to claim 5, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.
Golston further discloses wherein the at least one action of the at least one occupant includes at least one of calling, talking and arguing, (Par. 0063, determining an occupant status comprising an activity engaged in by an occupant, such as talking).

In regards to claim 10, Golston discloses a method of describing a temporal event, comprising: 
receiving a video images cameras and sensors. Further, Par. 0039, discloses that the image obtainer (114) may obtain one or more images (e.g., digital images, image frames), and Par. 0063, the sensor data analyzer 138 may analyze image data to determine an activity (e.g., an activity engaged in by an occupant, such as reading, sleeping, listening to music, watching a video, working, talking on a phone, talking with another occupant, etc.), [i.e., implicitly receiving a video sequence of the events recorded by an in-cabin camera of a vehicle, based on monitoring the entire in-car cabin, “in cabin of the vehicle”, with an array of cameras and analyzing the image data by the data analyzer 138]);
extracting at least one spatial characteristic of an at least one occupant within the video images cameras and sensors. Further, Par. 0063, the sensor data analyzer 138 may analyze image data to determine an occupant status; and Par. 0065, discloses some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions (e.g., fear, discomfort, annoyance, etc.), “at least one spatial characteristic”, [i.e., extracting at least one physical characteristic of an at least one occupant within the video images, implicitly recorded by an in-cabin camera, “array of cameras”]. Also, Par. 0056, discloses the location sensor, which may indicate the location, “at least one physical characteristic”, of an occupant, within the video images);

5extracting at least one temporal action of the at least one occupant within the video images cameras and sensors; and Par. 0070, the analyzer 118 may perform computer vision analysis on the image data comprising scene understanding, emotion detection, comfort level detection, anxiety level detection, “temporal action”, [i.e., implicitly extracting at least one action, “emotions”, of the at least one occupant within the video sequence]);
5extracting at least one temporal interaction of the at least one occupant within the video images cameras and sensors. Further, Par. 0063, determining an occupant status comprising an activity engaged in by an occupant, such as talking, with another occupant, “at least one temporal interaction”, [i.e., extracting at least one temporal interaction of the at least one occupant within the video sequence, recorded by an in-cabin camera of a vehicle]);
determining a safety level of the temporal event within a vehicle based on at least one of the at least one temporal action and the at least one temporal interaction of the at least one occupant, (see at least: Par. 0063-0064, determining an occupant status comprising determining a safety level (e.g., whether an occupant's safety is threatened (by another occupant, by a person outside of the vehicle, by another vehicle, etc., for example), [i.e., determining a safety level of the temporal event within a vehicle based implicitly on interaction with another occupant)
Golston does not expressly disclose the video sequence of the temporal event; and describing the at least one spatial characteristic of the at least one occupant and at least one of the at least one temporal action and the at least one temporal interaction of the at least one occupant.
However, Torabi et al discloses receiving a video sequence of the temporal event recorded by an in-cabin camera of a vehicle, (“from multiple embodiments”, see at least: Par. 0025-0027, system 100 for accurately identifying driver and passenger in-cabin activities. Further, Par. 0085, Fig. 9,  method 900 for performing actions based on an activity of an occupant within a vehicle, involving receiving by the DNN, image data representative of a temporal sequence of images over a time window captured using a camera having a field of view of an interior of a vehicle including an occupant, [i.e., implicitly receiving a video sequence of the temporal event recorded by an in-cabin camera of a vehicle])
Golston and Torabi are combinable because they are both concerned with monitoring occupants of vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Golston, to using a camera having a field of view of an interior of a vehicle including an occupant, as though by Torabi, in order to accurately identifying driver and passenger in-cabin activities, (Torabi, Par. 0025)
The combine teaching Golston and Torabi as whole does not expressly disclose describing the at least one physical characteristic of the at least one occupant and the at least one action and the at least one interaction of the at least one occupant.
Jiwani discloses describing the at least one physical characteristic of the at least one occupant and the at least one action and the at least one interaction of the at least one occupant, (see at least: Par. 0016, tracking a passenger of the environment of vehicle of FIG. 1. Further, Par. 0033, generating metadata that describes and provides information about data, such as location data, “at least one physical characteristic”, and argument data, “at least one interaction of the at least one occupant”)
Golston and Torabi and Jiwani are combinable because they are all concerned with monitoring occupants of vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston and Torabi, to generate the metadata, as though by Jiwani, in order to describe and provide information about location data, and argument data of passenger within the environment of vehicle, (Jiwani, Par. 0033)

In regards to claim 11, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 10.
Golston further discloses wherein the at least one spatial characteristic of the at least one occupant includes a location, (Golston, see at least: Par. 0056, location sensor may indicate the location).

In regards to claim 13, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 10.
Golston further discloses wherein the at least one spatial characteristic of the at least one occupant includes at least one emotional state, (see at least: Par. 0070, the analyzer 118 may perform computer vision analysis on the image data comprising scene understanding, emotion detection, “at least one emotional state”)

In regards to claim 14, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 10.
Golston further discloses wherein the at least one temporal action of the at least one 5occupant includes at least one of calling, talking and arguing, (Par. 0063, determining an occupant status comprising an activity engaged in by an occupant, such as talking).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Golston, Torabi, and Jiwani, as applied to claims 1 and 10 above; and further in view of Weng et al, (US Patent 11,193,312)

In regards to claim 3, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.
The combine teaching Golston, Torabi, and Jiwani as whole does not expressly disclose wherein the at least one physical characteristic of the at least one occupant includes at least one of a gender and an age.
Weng discloses wherein the at least one physical characteristic of the at least 
one occupant includes at least one of a gender and an age, (see at least: col. 16, lines 21-32, the video analytics may process the captured video frames for biometric markers for determining age. Feature maps may be detected and/or extracted while the video data is processed in the pipeline module 156 to generate inferences about body characteristics to determine age, gender, and/or condition, [i.e., determining at least one physical characteristic of the at least one occupant includes at least one of a gender and an age]).
Golston, Torabi, Jiwani, and Weng are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to detect feature maps, as though by Weng, in order to generate inferences about body characteristics to determine age, gender, and/or condition (e.g., wrinkles, facial structure, bloodshot eyes, eyelids, signs of exhaustion, (Weng, col. 16, lines 28-32).

In regards to claim 12, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 10.
The combine teaching Golston, Torabi, and Jiwani as whole does not expressly disclose wherein the at least one spatial characteristic of the at least one 20occupant includes at least one of a gender and an age.  
Weng discloses wherein the at least one spatial characteristic of the at least one 
20occupant includes at least one of a gender and an age, (see at least: col. 16, lines 21-32, the video analytics may process the captured video frames for biometric markers for determining age. Feature maps may be detected and/or extracted while the video data is processed in the pipeline module 156 to generate inferences about body characteristics to determine age, gender, and/or condition, [i.e., determining at least one physical characteristic of the at least one occupant includes at least one of a gender and an age]).
Golston, Torabi, Jiwani, and Weng are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to detect feature maps, as though by Weng, in order to generate inferences about body characteristics to determine age, gender, and/or condition (e.g., wrinkles, facial structure, bloodshot eyes, eyelids, signs of exhaustion, (Weng, col. 16, lines 28-32).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Golston, Torabi, and Jiwani, as applied to claims 1 and 10 above; and further in view of Li (US Patent 20170124831)

In regards to claim 6, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.
The combine teaching Golston, Torabi, and Jiwani as whole does not expressly 
disclose alarming if he safety level of the temporal event exceeds a predetermined safety threshold.
Li discloses alarming if he safety level of the temporal event exceeds a predetermined safety threshold, (see at least: Par. 0058, If the plurality of continuously acquired sensor data are all lower than the preset threshold, an alarm is given, e.g. five or eight continuously acquired pressure values are all lower than the preset threshold, Further, Par. 0084, a first judgment sub-module 221 for triggering alarm when the image data includes a face image and a plurality of continuously acquired sensor data are lower than a preset threshold)
Golston, Torabi, Jiwani, and Li are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to use the first judgment sub-module 221, as though by Li, in order to trigger alarm when the image data includes a face image and a plurality of continuously acquired sensor data are lower than a preset threshold, (Li, Par. 0084).

-- The prior art of record, Arditi, (US-PGPUB 2019/0197430), is also pertinent to claim 6, as it teaches the limitation: “alarming if he safety level of the temporal event exceeds a predetermined safety threshold”, (see at least: Fig. 10, and Par. 0081-0082)

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 6. As such, claim 15 is in rejected for at least similar rational.

Claims 7-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Golston, Torabi, and Jiwani, as applied to claim 1 above; and further in view of Arditi, (US-PGPUB 2019/0197430)

In regards to claim 7, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.

The combine teaching Golston, Torabi, and Jiwani as whole does not expressly
 disclose generating at least one action label for the at least one action of the at least one occupant.
However, Arditi discloses generating at least one action label for the at least one action of the at least one occupant, (see at least: Par. 0079, data 1117 from each vehicle that is associated with a time segment (e.g., 5, 10, 30, or 60 seconds) may be labeled 1119 or associated with one or more predetermined event types, such as health emergency event).
Golston, Torabi, Jiwani, and Arditi are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to label particular time segments associated with one or more predetermined event types, as though by Arditi, in order to identify any actionable event of interest, such as a health emergency event type, (Arditi, Par. 0079).

In regards to claim 8, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.
The combine teaching Golston, Torabi, and Jiwani as whole does not expressly 
disclose generating at least one interaction label for the at least one action of the at least one occupant.
However, Arditi discloses generating at least one interaction label for the at least one action of the at least one occupant, (see at least: Par. 0079, particular types of improper behavior, such as confrontation/argument, that are against policy (e.g., vandalism, damaging the vehicle, smoking in a non-smoking vehicle, etc.), may be labeled).
Golston, Torabi, Jiwani, and Arditi are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to label particular time segments associated with one or more predetermined event types, as though by Arditi, in order to identify any actionable event of interest, such as improper behavior, (Arditi, Par. 0079).

In regards to claim 16, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 10.
The combine teaching Golston, Torabi, and Jiwani as whole does not expressly 
disclose generating at least one action label for the at least one temporal action of the at least one occupant.
However, Arditi discloses generating at least one action label for the at least one temporal action of the at least one occupant, (see at least: Par. 0079, data 1117 from each vehicle that is associated with a time segment (e.g., 5, 10, 30, or 60 seconds) may be labeled 1119 or associated with one or more predetermined event types, such as health emergency event).
Golston, Torabi, Jiwani, and Arditi are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to label particular time segments associated with one or more predetermined event types, as though by Arditi, in order to identify any actionable event of interest, such as a health emergency event type, (Arditi, Par. 0079).

In regards to claim 17, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 10.
The combine teaching Golston, Torabi, and Jiwani as whole does not expressly 
disclose generating at least one interaction label for the at least one temporal action of the at least one occupant.
However, Arditi discloses generating at least one interaction label for the at least one temporal action of the at least one occupant, (see at least: Par. 0079, particular types of improper behavior, such as confrontation/argument, that are against policy (e.g., vandalism, damaging the vehicle, smoking in a non-smoking vehicle, etc.), may be labeled).
Golston, Torabi, Jiwani, and Arditi are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to label particular time segments associated with one or more predetermined event types, as though by Arditi, in order to identify any actionable event of interest, such as improper behavior, (Arditi, Par. 0079).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golston, Torabi, and Jiwani, as applied to claim 1 above; and further in view of Campbell, (US-PGPUB 2017/0351922)

In regards to claim 9, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 1.
The combine teaching Golston, Torabi, and Jiwani as whole does not expressly 
disclose generating a scene summary of the video Sequence.
 Campbell discloses the generating scene summary of the video sequence, (see at least: Par. 0036, video editing module 320 discloses the generating video summary including one or more of the identified best scenes of the video).
Golston, Torabi, Jiwani, and Campbell are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to use the video editing module 320, as though by Campbell, in order to generate video summary including one or more of the identified best scenes of the video, (Par. 0036)

In regards to claim 18, the combine teaching Golston, Torabi, and Jiwani as whole discloses the limitations of claim 10.
Furthermore, Golston discloses generating a scene summary of the video sequence of the temporal event of the at least one occupant, (see at least: Par. 0039)

The combine teaching Golston, Torabi, and Jiwani as whole does not expressly 
disclose generating a scene summary of the video sequence of the temporal event of the at least one occupant
 Campbell discloses the generating a scene summary of the video sequence of the temporal event of the at least one occupant, (see at least: Par. 0036, video editing module 320 discloses the generating video summary including one or more of the identified best scenes of the video).
Golston, Torabi, Jiwani and Campbell are combinable because they are both concerned with monitoring occupants of vehicle within a video sequence. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Golston, Torabi, and Jiwani, to use the video editing module 320, as though by Campbell, in order to generate video summary including one or more of the identified best scenes of the video, (Par. 0036)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        10/26/2022